 

Case: 1:18-cv-00978-DCN Doc #: 153 Filed: 11/16/20 1 of 2. PagelD #: 4727

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
INTEGRITY ENERGY, Ltd., et al., ) CASENO. 1:18 CV 978
)
Plaintiffs, )
)
v. ) JUDGE DONALD C. NUGENT
)
JEROME HUNTER, et al., ) MEMORANDUM OPINION
) AND ORDER
Defendants. )

This matter is before the Court on Defendants’ Motion for In Camera Inspection of
Documents. (ECF #125). Plaintiffs filed an Opposition to the request, and Defendants’ filed a
Reply in Support. (ECF #150, 151). The documents Defendants seek area group of documents
produced by Plaintiff with redactions based on claims of attorney-client privilege and/or work
product. Plaintiffs Opposition indicates that many of the listed documents have already been
produced separately under different Bates numbers, and contends that the redacted portions of the
documents at issue contain privileged information and are not legitimately subject to discovery.
Having reviewed the submissions of both parties, as well as prior rulings and submissions related
to the scope of discovery in this case, the Court finds that an in camera review of the documents
at issue is warranted. The Defendants’ Reply does not contest Plaintiff's representation that

certain of the requested documents are duplicates of documents they have already received.

 
 

Case: 1:18-cv-00978-DCN Doc #: 153 Filed: 11/16/20 2 of 2. PagelD #: 4728

Therefore, only the documents listed on pages 4 and 5 of the Opposition shall be subject to in
camera review. (ECF #150). Plaintiff shall have until November 30, 2020 to submit these
documents to the Court.

IT IS SO ORDERED.

    

 

f (> ) 4
N N_h- IMAL

{ ve
Donald C. Nugent ¢ \

United Stated District J udge

|
\\ py ln IL Varo
Date: _\N HV YantitA ly, ue

   

 
